Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 3, 2017

                                     No. 04-17-00526-CV

                    IN THE INTEREST OF L.G., ET AL CHILDREN,

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00461
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       Appellees’ motion for extension of time to file their brief is granted. Time is extended
until November 20, 2017. Further extensions of time will be disfavored.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court